Citation Nr: 0212390	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  95-18 249	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of service connection for PTSD.  In January 1995, the 
veteran testified at a hearing at the RO.  In June 1998, the 
Board granted the veteran's application to reopen the claim 
of service connection for PTSD and remanded the issue for 
additional development.  The Board also remanded the case in 
November 1999 for additional development.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The record contains independent evidence of certain 
stressful events to which the veteran was exposed during his 
service in Vietnam.  

3.  The veteran has been diagnosed with PTSD as a result of 
the stressors he experienced in Vietnam.  


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  

In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual existence 
absent clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as amended by 64 
Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 7, 1997, the effective date of the current 
version of this regulation, and at the time of the initial 
February 1994 rating decision, the old requirements for 
service connection for PTSD were very similar.  Service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
64 Fed. Reg. 32,808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).  The prior regulation, 
however, did not require that the PTSD diagnosis be in 
accordance with 38 C.F.R. § 4.125(a) and DSM-IV, but rather 
provided that if the claimed in-service stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded a combat 
citation, such as the Purple Heart Medal, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).  The Board notes this 
regulatory change because, when a regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, as is the case here, the version 
more favorable to the veteran should apply, unless Congress 
or the VA Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

In the present case, the Board finds that the substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis of PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).  
Furthermore, because the general requirements of the 
regulation have not been substantively changed, the Board 
further finds that the veteran was not prejudiced by not 
being formally apprised of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

If the claimant did not engage in combat with the enemy, or 
that the veteran did engage in combat with the enemy but the 
claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  In 
support of his claim, the veteran has provided numerous 
written statements and testimony describing several stressful 
events he contends he experienced during his period of active 
service in Vietnam.  Based on a review of the evidence and 
resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection for PTSD is warranted.  

The veteran's DD Form 214 and service personnel records 
establish that he served in the Republic of Vietnam, with the 
268th Combat Aviation Battalion (268th CAB), from about 
November 9, 1968 to July 5, 1969.  His awards and decorations 
include the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal with an 
overseas bar.  Service records do not indicate he actually 
served in combat.  He was not awarded the Purple Heart, the 
Combat Infantryman Badge, or a similar combat citation.  The 
record is devoid of any other evidence establishing combat 
activity with the enemy.

The veteran, however, has related several stressor events he 
experienced in Vietnam, and the reports from the 268th CAB 
provided by United States Armed Services Center for Research 
of Unit Records (USASCRUR) tend to support the events he 
described.  In that regard, the record shows that, in 
February 1999, USASCRUR verified that the veteran served in 
Vietnam with the 268th CAB.  USASCRUR included copies of unit 
records for the 268th CAB, and noted that these records 
document the veteran's unit's locations, missions, 
operations, and the unit's high exposure to enemy activities 
during the veteran's tour of duty in Vietnam.  These records 
show that the 268th CAB was part of the 17th Aviation Group in 
Vietnam, stationed at Phu Hiep, and provided aviation support 
for the northern coastal region of II Corps Tactical Zone.  
USASCRUR verified that, during the period from February 
through April 1969, the veteran's unit, on LZ English, the 
location of the 61st, was mortared three times resulting in 
11 aircraft damaged and three destroyed.  The repair and 
replacement time due to enemy attack against the 61st had 
caused the Battalion to over-commit other units to pick up 
the 61st missions.  The result had been high flying time and 
an increase in maintenance problems and crew member fatigue.  
Aircraft of the Battalion had been hit by hostile fire 46 
times with 6 aircraft destroyed by ground fire.  From 
November 1968 through early 1969, the Battalion had engaged 
in daily combat operations highlighted by two airmobile 
assaults in support of ROK troops.  

The record also contains wartime correspondence, dated from 
November 1968 to June 1969, from the veteran to his parents, 
which was received from the veteran's representative in 
September 2001.  In letters, dated in February 1969, the 
veteran stated that a company about four miles away from him 
had a mortar attack, and on another day, two gun-ships were 
shot down right outside his base camp.  He also stated that, 
when pulling guard duty, he experienced a sniper attack.  In 
a letter, dated in May 1969, the veteran stated that his unit 
was hit with 12 to 15 mortar rounds.  

After reviewing the available records, the Board finds that 
the veteran's unit records corroborate the veteran's report 
of an in-service stressor, and are somewhat corroborated by 
the veteran's wartime correspondence to his parents.  In 
other words, there is independent evidence of the occurrence 
of a stressful event, and the evidence implies the veteran's 
personal exposure.  Although the veteran's unit records do 
not specifically state that the veteran was present during 
the mortar attacks, the fact that he was stationed with a 
unit that was attacked strongly suggests that he was, in 
fact, exposed to the attacks.  As noted above, the Court has 
held that corroboration of every detail is not required.  
Suozzi, supra.  

In that regard, the Board notes that, although it would be 
impossible to determine the veteran's exact location during 
the events in question, the historical military records 
support a finding that the veteran was, at a minimum, 
stationed in an area that was close to, and closely 
supporting, combat operations.  In other words, similar to 
the facts set forth in Suozzi, the veteran's presence with 
his unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  
Accordingly, resolving reasonable doubt in favor of the 
veteran, the Board concludes that he was exposed to verified 
stressors in service.  See Pentecost, 16 Vet. App. at 124.

The record indicates that a diagnosis of PTSD was first 
reflected in an April 1993 VA narrative summary; however, 
this physician did not imply that PTSD was related to 
service.  On the other hand, a July 1993 VA examiner provided 
a diagnosis of PTSD, and implied that PTSD was related to the 
veteran's military service in Vietnam.  Although the medical 
evidence suggests that the veteran's PTSD is implicitly 
related to stressors in Vietnam, the Board notes that the 
record does not contain a contradictory opinion.  

In this regard, the Board finds that the totality of the 
evidence, including the evidence regarding corroboration of 
in-service stressors and a nexus to military service, is in 
relative equipoise.  Consequently, with resolution of doubt 
in the veteran's favor, it may be concluded that the veteran 
has met the three requirements necessary to establish service 
connection for PTSD.  He has a diagnosis of PTSD, he has in-
service stressors that have been corroborated, and a medical 
professional has provided the necessary nexus between the 
current diagnosis of PTSD and the veteran's alleged stressor.  
Consequently, the requirements of 3.304(f) (2001) have been 
met, and service connection for PTSD is warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), as implemented by VA 
regulations.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  It is the Board's conclusion that the 
new law does not preclude the Board from proceeding at this 
time to a final adjudication of the veteran's claim of 
service connection for PTSD.  The Board finds that further 
action by the RO in accordance with the VCAA is not necessary 
in this case, especially in light of the decision to grant 
the benefit sought-service connection for PTSD.  
Consequently, adjudication of this appeal without referral to 
the RO for additional consideration under the new law poses 
no risk of prejudice to the veteran.  See, e.g., Bernard, 
supra.


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

